Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 11/10/2022 is acknowledged.

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(b) as being anticipated by Pohl (US 7,071,369 B2). 
Pohl discloses an alkylation process a stream (F1) comprising ethylene is contacted with a stream comprising benzene (114) in an alkylation reaction unit (110) comprising an alkylation catalyst to produce an overhead stream (111) and an alkylation effluent comprising ethylbenzene (118). The overhead stream (111) is then separated into a stream (115 or 114) comprising benzene and a stream (117) comprising ethylene, methane, and ethane which is charged into an absorber (130) to contact with an oil stream comprising benzene and ethylbenzene (142) to produce a vapor stream (132) comprising methane and a bottom stream (131) comprising ethane, ethylene, benzene and oil. The bottom stream is then reacted with an alkylation catalyst in a second alkylation reaction zone (140) to produce a production stream comprising ethylbenzene, ethane, and unreacted ethylene. Lean oil (141) produced from the second alkylation reaction zone is then passed to a de-ethanizer (190) to produce a vapor overhead stream (191) consisting essentially of ethane and a liquid bottom (195) comprising lean oil. The vapor stream (191) is then passed into a scrubber (150) to contact with  a second absorbent (185) comprising poly-ethylated benzene to absorb benzene in the deethanizer overhead vapor stream to produce an overhead stream (151) comprising ethane and a bottom stream (152) which is sent to a transalkylation reaction zone (120) to convert a portion of the poly-ethylated benzene and benzene to ethylbenzene.  A portion of lean oil (142) is chilled to temperature of 6 to 40o C prior to recycle to the absorber. (See abstract; col. 2, line 47 through col. 5, line 49 [specifically col. 4, lines 18-22, 30-64]; claims 1-3; Figures 1 and 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 7,071,369 B2). 
The process of Pohl is as discussed above. 
Pohl does not teach the use of a second scrubber as claimed, does not teach that the deethanizer overhead stream comprising essentially no methane, does not teach the bottom liquid stream is contacted indirect heat exchange with the alkylation effluent or with the rich oil stream. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Pohl by utilizing a second scrubber as claimed because Pohl teaches both the overhead stream comprising methane and the deethanizer overhead stream are passed into a scrubber (150). It would be expected that the results would be the same or similar when using two separated scrubbers instead of one common scrubber in the process of Pohl.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Pohl by producing a deethanizer comprising essentially no methane because producing an overhead stream from a deethanizer comprising essentially no methane is within the level of one of skill in the art.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Pohl by heat-exchange between the bottom liquid stream and the alkylation effluent or the rich oil stream to recover heat loss. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 7,071,369 B2) in view of Schwint et al. (US 2014/0124358 A1). 
The process of Pohl is as discussed above. 
Pohl does not teach that the absorber comprises multiple reboiler. 
Schwint discloses a process wherein an absorber comprising multiple reboilers configured to extract heat from the bottom stream from a stripper via one or more side reboiler. See Figures 1 and 3; Para [0018]-[0020]. 
Schwint does not teach does not teach that the bottom absorber is operated at temperature of from 150-220o C and at a pressure of 200-500 psig. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Pohl by utilizing an absorber having multiple reboilers as suggested by Schwint to conserve energy. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Pohl/Schwint by utilizing an operating condition of the absorber as claimed because the bottom section (not the rectifier section) of the absorber of Schwint is associated with reboilers. It is within the level of one of skill in the art to operate the bottom section of the absorber at a higher than the rectifier section including the claimed temperatures/pressures that are effective to result separation. It is reminded that the 100o C of Schwint is the temperature of the rectifier not the bottom temperature. It is understood that the bottom temperature is higher than the temperature of the rectifier section. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771